Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2005

Maydak v. Warden Alghny Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3791




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Maydak v. Warden Alghny Cty" (2005). 2005 Decisions. Paper 146.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/146


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-26                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-3791


                                  KEITH MAYDAK,

                                                     Appellant,
                                          v.

                      WARDEN, ALLEGHENY COUNTY JAIL;
                      WARDEN OF THE NORTHEAST OHIO
                      REGIONAL CORRECTIONAL CENTER

                     ____________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00388)
                   District Judge: Honorable Christopher C. Conner*

                   Submitted on a Motion For Summary Affirmance
                                  October 20, 2005

       Before: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                              (Filed: December 7, 2005)

                                 _________________

                                     OPINION
                                 _________________




   *
    The Honorable Christopher C. Conner of the United States District Court for the
Middle District of Pennsylvania, sitting by designation.
PER CURIAM

       Appellant Keith Maydak filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241 in United States District Court for the Western District of Pennsylvania, claiming

that his continued detention pending imposition of sentence for supervised release

violations infringed on his right to due process and a speedy trial and constituted cruel

and unusual punishment. Maydak was convicted of mail and wire fraud in 1994 in the

same court and sentenced to a term of imprisonment of 8 years, to be followed by a three-

year term of supervised release. He was released from incarceration in February 2001.

Less than a year later, he was arrested by state authorities for driving under the influence,

and charged by the United States Probation Office for violating the conditions of his

supervised release.

       Maydak was ordered to appear for a hearing on the supervised release violations in

September 2001, and when he failed to appear, a warrant was issued for his arrest.

Maydak then fled to Canada, where he was arrested in September 2002. In October 2004,

Maydak was surrendered by Canada after lengthy extradition proceedings. In December

2004, Maydak admitted committing the alleged supervised release violations. The

District Court (Bloch, J.) ordered a presentence report from the Probation Office and

scheduled a sentencing hearing for March 7, 2005.

       The hearing was cancelled when Maydak sought relief in our Court. Maydak

objected to any delay in sentencing, claiming that the time spent in custody in Canada



                                              2
would have to be credited against any term of imprisonment he received as a sentence for

his supervised release violations pursuant to 18 U.S.C. § 3585(b), and that, as a result of

this credit, he was being detained beyond the maximum statutory sentence for a

supervised release violation, which in his case was 2 years pursuant to 18 U.S.C. §

3583(e)(3).

       When we declined to provide any relief, Maydak filed the instant presentence

habeas corpus petition in the sentencing court, again raising his argument that he was

being detained beyond the maximum statutory sentence that could possibly be imposed

upon him for supervised release violations pursuant to 18 U.S.C. § 3583(e)(3). In an

order entered on August 3, 2005, the District Court (Conner, J., sitting by designation)

denied the habeas petition. The court held that Maydak’s continued detention was

justified by the Bail Reform Act, 18 U.S.C. § § 3141-3156. The Act requires that a

person determined to be in violation of supervised release conditions be detained until

sentence is imposed, regardless of the prospective length of that sentence, unless the

person is not a flight risk, which certainly could not be said of Maydak. Moreover, the

delay in the proceedings was mostly due to Maydak’s litigiousness, and did not warrant

his release from detention.

       Maydak appeals. The appellees have moved for summary affirmance of the

District Court’s order denying habeas relief.

       We will dismiss the appeal as moot. On September 22, 2005, the District Court



                                                3
(Bloch, J.) sentenced Maydak on the supervised release violations to two years, or time

served. Maydak was remanded to the custody of the United States Marshal. Apparently,

he was released four days later. The Bureau of Prisons Inmate Locator,

http://www.bop.gov/inmate_locator/index.jsp, indicates that Keith Maydak, Register No.

04904-068, had a Release Date of September 26, 2005, and actually has been released.

       In view of these developments, we conclude that the appeal is moot. In his

presentence habeas petition, Maydak sought release from detention. He has achieved that

result. The actions of the sentencing court in sentencing him to time served, and the

Bureau of Prisons in releasing him, have forestalled any occasion for this Court to

provide meaningful habeas relief. See Artway v. Attorney General of New Jersey, 81

F.3d 1235, 1246 (3d Cir. 1996). Maydak did not challenge the adjudication that he was

guilty of the supervised release violations, and the September 22, 2005 Judgment does not

provide for any additional term of supervised release. Furthermore, we can detect no

possible collateral consequences that might present a "case or controversy." See generally

Lane v. Williams, 455 U.S. 624 (1982) (habeas challenge to three-year term of mandatory

parole was moot because petitioners had completed serving term of imprisonment).

       We will dismiss the appeal as moot. The appellees’ motion for summary

affirmance is denied.




                                            4